                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MELINA RAZAVI,                                     Case No. 18-cv-07410-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER DISMISSING CASE
                                                 v.
                                   9
                                                                                            Re: ECF No. 9
                                  10     HOLBORN, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Magistrate Judge Nathaniel Cousins previously screened Plaintiff Melina Razavi’s

                                  14   complaint under 28 U.S.C. § 1915, finding that Razavi failed to state a claim, but granting leave to

                                  15   amend by January 25, 2019. ECF No. 5. When Razavi did not amend, Judge Cousins filed a

                                  16   report and recommendation to dismiss without prejudice. ECF No. 6. Razavi did not object.

                                  17          The Court adopted the report in its entirety and dismissed Razavi’s complaint, granting her

                                  18   leave to amend by March 22, 2019. ECF No. 9. The Court cautioned that “[f]ailure to do so, or

                                  19   failure to otherwise comply with this order, will result in dismissal with prejudice pursuant to Rule

                                  20   41(b) of the Federal Rules of Civil Procedure, which means that Razavi will not be allowed to

                                  21   pursue this claim any further.” Id. at 1. Razavi still did not file an amended complaint.

                                  22          Accordingly, the Court hereby dismisses this case with prejudice pursuant to Federal Rule

                                  23   of Civil Procedure 41(b). The Clerk shall close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 9, 2019
                                                                                       ______________________________________
                                  26
                                                                                                     JON S. TIGAR
                                  27                                                           United States District Judge

                                  28
